Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on October 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,719,271) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 10/23/2020.   The changes and remarks disclosed therein were considered.
	An amendment of the specification and an abstract has been amended.  Claims 1-20 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 10/23/2020.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 10/23/2020 with respected to the rejection of Alsasua Gianni Stephen have been fully considered and are persuasive (see pages 9-10 of an amendment filed 10/23/20).  The rejection of Alsasua Gianni Stephen has been withdrawn.
Allowable Subject Matter
4.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:

Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a processing device operably coupled to the memory component, the processing device configured to perform operations comprising: receiving a read request describing a logical address; converting the logical address to a physical address of the multiple physical addresses; and based on an error in reading the physical address using a nominal threshold voltage, executing an error recovery routine comprising: accessing a write temperature code for the physical address; determining a corrected threshold voltage for reading the physical address based at least in part on the write temperature code; and reading the physical address using the corrected threshold voltage” in a system as claimed in the independent claim 1.  Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “converting the logical address to a physical address; and based on an error in reading the physical address using a nominal threshold voltage, executing an error recovery routine comprising: accessing write temperature data for the physical address; determining a corrected threshold voltage for reading the physical address based at AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/909,503Dkt: 303.H15US2 Filing Date: June 23, 2020 Title: TEMPERATURE CORRECTION IN MEMORY SUB-SYSTEMS least in part on the write temperature data; and reading the physical address using the corrected threshold voltage” in a method as claimed in the independent claim 8.  Claims 9-14 are also allowed because of their dependency on claim 8; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “receiving a read request describing a logical address at a memory device; converting the logical address to a physical address; and based on an error in reading the physical address using a nominal threshold voltage, executing an error recovery routine comprising: accessing write temperature data for the physical address; determining a corrected threshold voltage for reading the physical address based at least in part on the write temperature data; and reading the physical address using the corrected threshold voltage” in a non-transitory machine-readable storage medium as claimed in the independent claim 15.  Claims 16-20 are also allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.